F I L E D
                                                                      United States Court of Appeals
                                                                              Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                             MAY 29 2001
                                TENTH CIRCUIT
                           __________________________                    PATRICK FISHER
                                                                                  Clerk

 UNITED STATES OF AMERICA,

          Plaintiff-Appellee,

 v.                                                       No. 00-6444
                                                          (W.D. Okla.)
 RONNY NORRED, JR.,                               (D.Ct. Nos. 00-CV-1241-C &
                                                              98-CR-31-C)
          Defendant-Appellant.
                        ____________________________

                                ORDER AND JUDGMENT *


Before SEYMOUR, McKAY, and BRORBY, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.



      Appellant Ronny Norred, Jr., a federal inmate appearing pro se, appeals the


      *
          This order and judgment is not binding precedent except under the doctrines of
law of the case, res judicata and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
district court’s decision dismissing his federal habeas motion filed pursuant to 28

U.S.C. § 2255 to vacate, set aside, or correct his sentence. We deny Mr. Norred’s

request for a certificate of appealability 1 and dismiss his appeal.



       Mr. Norred pled guilty to two counts of knowingly and intentionally

distributing methamphetamine, one count of knowingly and intentionally

possessing methamphetamine, and one count of possessing chemicals and other

items with the intent to manufacture methamphetamine, all in violation of 21

U.S.C. § 841(a)(1). See United States v. Norred, 185 F.3d 875, 1999 WL 401692

(10th Cir.) (unpublished opinion), cert. denied, 528 U.S. 1028 (1999). Mr.

Norred also pled guilty to one count of being a felon in possession of a firearm, in

violation of 18 U.S.C. § 922(g)(1). Id. The district court sentenced Mr. Norred

to 235 months in prison on the drug charges, and 120 months in prison on the gun

charge, to be served concurrently. Id. Mr. Norred appealed, and we affirmed his

conviction and sentence. Id. at *2.



       Thereafter, Mr. Norred filed his § 2255 motion raising five grounds of


       1
          The district court made no ruling on Mr. Norred’s request for a certificate of
appealability. Under our Emergency General Order of October 1, 1996, we deem the
district court’s failure to issue a certificate of appealability within thirty days after filing
the notice of appeal as a denial of the certificate.


                                               -2-
error, including one claim of ineffective assistance because his appellate attorney

failed to raise the other four grounds on direct appeal, and instead filed a

“frivolous brief.” 2 In the other four grounds raised, Mr. Norred alleged: 1) the

government violated the plea agreement by failing to file a motion for downward

departure for substantial assistance under United States Sentencing Guideline

(U.S.S.G.) § 5K1.1; 2) the district court erred in basing his base offense level on

the “relevant conduct” criteria in U.S.S.G. § 1B1.3 because he was never charged

with a conspiracy; 3) the two-point enhancement for possession of a firearm in

connection with the drug offenses under U.S.S.G. § 2D1.1 constituted

impermissible double counting because he was separately charged and convicted

with possessing a firearm after a former conviction; and 4) his criminal history

over-represented his actual conduct so its use in calculating his sentence was

unfair. In addition, Mr. Norred later filed a motion to supplement his pleadings,

raising a claim under Apprendi v. New Jersey, 530 U.S. 466 (2000).



       The district court issued an order denying Mr. Norred’s § 2255 motion.

While the district court acknowledged issues not raised on direct appeal are


       2
         Mr. Norred contends this court contributed to his ineffective assistance of
counsel claim when we denied his counsel’s motion to withdraw and his pro se motion to
represent himself on direct appeal. For the reasons stated in the district court’s order and
herein, we find Mr. Norred’s contention baseless.


                                            -3-
procedurally barred absent a showing of cause and prejudice, it nevertheless

considered the issues Mr. Norred raised in conjunction with his ineffective

assistance of appellate counsel claim. Applying the criteria in Strickland v.

Washington, 466 U.S. 668, 687 (1984), the district court determined Mr. Norred

made no showing of constitutionally deficient performance by his appellate

counsel, and there was “clearly no prejudice from appellate counsel’s failure to

raise [the other issues alleged].” The district court based its holding on its

following determinations: 1) the record belied Mr. Norred’s claim the

government violated the plea agreement by failing to move for a downward

departure; 2) “relevant conduct” under U.S.S.G. § 1B1.3 includes a jointly

undertaken criminal activity for the purpose of determining his sentence,

regardless of whether Mr. Norred was charged with a conspiracy 3; 3) the grouping

of offenses under U.S.S.G. § 3D1.2 prevents double counting so that Mr. Norred’s

two-point enhancement for possession of a firearm in connection with his drug

offenses was not double counting in relation to his conviction for possession of a

firearm after a former conviction; 4 and 4) the use of Mr. Norred’s prior

      3
          See U.S.S.G. § 1B1.3, cmt. n.2.

      4
         See, e.g., United States v. Barnes, 49 F.3d 1144, 1149-50 (6th Cir. 1995)
(concluding two-level enhancement for firearm possession was appropriate even though
defendant was acquitted of using a firearm during a drug offense, but convicted of drug
offense and being a convicted felon in possession of a firearm under 18 U.S.C.
§ 922(g)(1)); United States v. Patterson, 947 F.2d 635, 637-38 (2nd Cir. 1991) (holding

                                            -4-
convictions and points attributed to them was proper under the Sentencing

Guidelines, so that the criminal history score used in calculating his sentence was

not unfair.



      Finally, the district court determined no colorable Apprendi claim existed

because Mr. Norred’s 235- and 120-month concurrent sentences were less than

the statutory maximum of twenty years under 21 U.S.C. § 841(b)(1)(C). For these

reasons the district court denied Mr. Norred’s § 2255 motion.



      On appeal, Mr. Norred renews his contention his sentence is not based on

“relevant conduct” under U.S.S.G. § 1B1.3 and is invalid under Apprendi. He

also renews his ineffective assistance of counsel claim, claiming his appellate

counsel filed a frivolous appeal brief on direct appeal. For the first time on

appeal, Mr. Norred also contends his trial attorney acted ineffectively by failing

to conduct a more thorough pretrial investigation for the purpose of developing an

alibi defense. Finally, Mr. Norred alleges the district court erred and abused its

discretion by failing to conduct an evidentiary hearing on his § 2255 motion.




two-point enhancement for possession of a firearm did not constitute double counting
where, like here, drug offense and gun counts were grouped together and resulting base
offense level reflected a higher drug count offense level).


                                          -5-
      In reviewing the district court’s denial of Mr. Norred’s § 2255 motion, we

review its legal rulings de novo and factual findings for clear error. See United

States v. Kennedy, 225 F.3d 1187, 1193 (10th Cir. 2000), cert. denied, 121 S. Ct.

1406 (2001). Ineffective assistance of counsel claims involve mixed questions of

law and fact which we review de novo. See United States v. Prows, 118 F.3d 686,

691 (10th Cir. 1997). Finally, we review the district court’s denial of an

evidentiary hearing in a § 2255 proceeding for abuse of discretion. See United

States v. Nichols, 169 F.3d 1255, 1263 (10th Cir.), cert. denied, 528 U.S. 934

(1999). Under 28 U.S.C. § 2255, the district court is required to conduct an

evidentiary hearing “unless the motion and files and records of the case

conclusively show that the prisoner is entitled to no relief.” Kennedy, 225 F.3d at

1193 (alteration and citation omitted.)



      With these standards of review in mind, we have conducted a thorough

review of the pleadings and entire record on appeal. For the purposes of judicial

economy, we decline to duplicate the district court’s clear, comprehensive and

correct analysis and resolution of Mr. Norred’s claims in his § 2255 motion. As

to Mr. Norred’s new claims on appeal, we generally will not consider an issue not

passed on below. See Moore v. Gibson, 195 F.3d 1152, 1181 (10th Cir. 1999),

cert. denied, 530 U.S. 1208 (2000). Lastly, our review of the record shows the


                                          -6-
district court did not abuse its discretion in denying Mr. Norred’s request for an

evidentiary hearing.



      In order for Mr. Norred to obtain a certificate of appealablity, he must

make a “substantial showing of the denial of a constitutional right.” 28 U.S.C.

§ 2253(c)(2). He fails to do so. Accordingly, we deny Mr. Norred’s request for a

certificate of appealability for substantially the same reasons set forth in the

district court’s Order dated October 17, 2000, and DISMISS his appeal. We

further deny Mr. Norred’s request to proceed on appeal in forma pauperis.


                                        Entered by the Court:

                                        WADE BRORBY
                                        United States Circuit Judge




                                          -7-